DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 12, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. (US 2010/0308808) in view of Buchinger et al. (US 2020/0166377).

Regarding claims 1, 4, 8, 9, 13, and 15-19, Yamagata et al. discloses a sensor device for measuring a rotational position of an element (element 1, Fig. 1A) that is rotatable about an axis of rotation, comprising: a pair of sensing elements (i.e., first sensor system SS1 and second sensor system SS2, Fig. 5) shifted with respect to each other by at least 120 degrees about the axis of rotation (see annotated Fig. 4B, below), the sensing elements are each an electromagnetic transducer (see Fig. 5), the transducers are identical and each have a first receiving member (i.e., the first sensor system SS1 includes first coil C1 and the second sensor system SS2 includes third coil C3, Fig. 5) and a second receiving member (i.e., the first sensor system SS1 includes second coil C2 and the second sensor system SS2 includes fourth coil C4, Fig. 5), the first receiving member of one of the transducers is electrically coupled with the second receiving member of the other transducer. (Paragraph [0031] of the instant application indicates indirectly coupling the first receiving member of one transducer with the second receiving member of the second transducer via further elements, for example a controller, so that the results are compared. Therefore, based on this premise, Yamagata et al. clearly discloses the first receiving member of one of the transducers being electrically coupled with the second receiving member of the other transducer, by disclosing a phase comparator 31, which is a kind of logic circuit, being connected to the node of each of the sensor systems SS1 and SS2, and phase difference of the encoder structure 3 being detected by the phase comparator 31, see par. [0111] and Fig. 5); and an arcuate carrier (element 4, Fig. 4B) on which the sensing elements are 

    PNG
    media_image1.png
    595
    400
    media_image1.png
    Greyscale

Although Yamagata et al. discloses a printed circuit board (element 1, Fig. 9) on which the sensing elements are formed, Yamagata et al. does not appear to disclose the arcuate carrier being formed as a printed circuit board. Buchinger et al. shows that a sensor device for measuring a rotational position of an element (element 312, Fig. 3A) having an arcuate carrier (element 314, Fig. 3A) on which the sensing elements The applicant is reminded that although the claims are interpreted in light of the specification during prosecution, limitations from the specification are not read into the claims. In this instance, the term “connected” has been construed as “joined or linked together”. Consequently, the sensing elements 304 of Buchinger et al. are connected to each other via the circuit board 320 ), wherein one of the transducers is configured to emit and receive a first magnetic field (see par. [0025]), wherein the sender member and/or at least one of the receiving members lie in a plane (see Fig. 3A), wherein the sender member is a coil (see par. [0025]), wherein the sender member surrounds the receiving members (see Fig. 3A), further comprising a pair of controllers (elements 340, annotated Fig. 3B below), each of the controllers is connected to one of the transducers (see par. [0026]), wherein the controllers are disposed on the arcuate carrier between the transducers (see Fig. 3B below). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved integration, space optimization and miniaturization of the device.

    PNG
    media_image2.png
    414
    807
    media_image2.png
    Greyscale

Regarding claim 6, Yamagata et al. discloses a sensor device, wherein each of the sensing elements is arranged closer to an end of the arcuate carrier than to a central part of the arcuate carrier (see Fig. 4B).
Regarding claim 7, Yamagata et al. discloses a sensor device, wherein the arcuate carrier extends more than 180 degrees around the axis of rotation (see Fig. 4B).
Regarding claim 12, Yamagata et al. discloses a sensor device, wherein the second receiving member of one transducer is electrically coupled with the first receiving member of the other transducer. (Paragraph [0031] of the instant application indicates indirectly coupling the first receiving member of one transducer with the second receiving member of the second transducer via further elements, for example a controller, so that the results are compared. Therefore, based on this premise, Yamagata et al. clearly discloses the first receiving member of one of the transducers being electrically coupled with the second receiving member of the other transducer, by disclosing a phase comparator 31, which is a kind of logic circuit, being connected to the node of each of the sensor systems SS1 and SS2, and phase difference of the encoder structure 3 being detected by the phase comparator 31, see par. [0111] and Fig. 5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. (US 2010/0308808) in view of Buchinger et al. (US 2020/0166377) as applied to claims 1, 4, 6-9, 12, 13, and 15-19 above, and further in view of Lee (US 7,538,544).

Regarding claim 14, even assuming arguendo, without conceding, that Yamagata et al. does not disclose emitting and receiving magnetic fields having opposite directions, Lee shows that this feature is well known in the art. Lee discloses emitting and receiving magnetic fields having opposite directions (see col. 12, lines 43-67). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, minimizing the influence of external fields.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
9/9/2021